Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 1 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 2 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 3 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 4 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 5 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 6 of 7
Case 19-62278-lrc   Doc 5   Filed 08/05/19 Entered 08/05/19 19:53:09   Desc Main
                             Document     Page 7 of 7
